UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8190


DANNY RUSSELL REDDEN,

                  Plaintiff – Appellant,

             v.

HENRY DARGAN MCMASTER, Attorney General; S. PRENTISS COUNTS,
Assistant Attorney General; DEBORAH RJ SHUPE, Assistant
Attorney General; JOHN DOE, Horry County Solicitor's Office;
HAROLD W. GOWDY, III, Solicitor Seventh Judicial Circuit;
MARK MORIN, Assistant Solicitor Cherokee County,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:08-cv-02845-CMC)


Submitted:    February 19, 2009             Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Russell Redden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danny     Russell    Redden       appeals   the    district   court’s

order accepting the recommendation of the magistrate judge and

dismissing     his    42     U.S.C.   § 1983      (2000)      complaint    without

prejudice.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.        See Redden v. McMaster, No. 8:08-cv-02845-CMC

(D.S.C. Sept. 29, 2008).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and      argument    would   not    aid   the

decisional process.

                                                                          AFFIRMED




                                          2